Citation Nr: 0334288	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for a back 
disability.

An RO decision in March 1946 denied the veteran's original 
claim for service connection for a back disability on the 
basis that the service medical records did not show a back 
injury or disability.  The veteran failed to file a Notice of 
Disagreement.  The veteran filed an application to reopen his 
claim in March 2002.  The RO decision that is the subject of 
this appeal implicitly reopened and denied the claim on the 
merits.  

While it is apparent that the RO reopened the veteran's claim 
and adjudicated it on the merits, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 
Therefore, the issue has been characterized as noted on the 
title page.   


FINDINGS OF FACT

1. The veteran did not submit a notice of disagreement within 
one year of notification of a March 1946 RO rating decision 
denying service connection for a back disability.

2. Since the March 1946 unappealed RO denial of the claim for 
service connection for a back disability, evidence was 
submitted, relating to a current back disorder, which was not 
previously before agency decision makers and which relates to 
unestablished facts necessary to substantiate the claim.  
This evidence is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no contemporaneous evidence of a back injury 
during service; a back disability was not present during 
service or for decades thereafter; there is no causal 
relationship between a current back disability and service.  


CONCLUSIONS OF LAW

1.  The March 1946 RO determination that denied claim for 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the March 1946 RO rating 
decision denying service connection for a back disability, 
which was the last final denial with respect to this issue, 
is new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Received

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the veteran failed to file a notice of 
disagreement within one year of a March 1946 RO rating 
decision denying service connection for a back disability.  
Thus, the decision became final.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2003) provides as follows:  
 
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
sustaining the claim
 
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The March 1946 RO rating decision denied service connection 
for a back injury on the basis that there was no evidence of 
a back disability.  Since that time, the RO has received 
medical records showing an assessment of chronic low back 
pain.  The Board finds that this information is new and 
material evidence.  It is evidence not previously submitted 
to agency decisionmakers which relates to unestablished facts 
necessary to substantiate the claim, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The purpose behind the VA definition is 
not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.  Accordingly, the 
claim for service connection for residuals of a back injury 
is reopened.

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2002 rating decision, the September 
2002 Statement of the Case, the April 2003 Supplemental 
Statement of the Case, and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for a 
back disability and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim for service connection.  
Further, letters from the RO to the veteran dated April 2002, 
August 2002, September 2002, November 2002, May 2003 and July 
2003 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
 
The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, in this case, the veteran was 
notified in an April 2002 RO letter that he should submit 
evidence within 30 days, or else his claim could be denied; 
however, the veteran was further informed in the letter that 
he could submit evidence up to a year later and still be paid 
benefits from the date of receipt of his claim if he 
prevailed.  In November 2002, the veteran was again notified 
that he should submit additional evidence as soon as 
possible, preferably within 30 days.  Finally, in July 2003, 
the Board informed the veteran by letter that he had an 
additional 90 days to submit evidence (assuming the Board did 
not render a decision during that time, which it did not).  
Thus, the veteran had as late as October 2003 to submit 
additional evidence.  This allowed the veteran a greater 
amount of time than the one year time limit set forth in the 
April 2002 correspondence.  To the extent letters suggesting 
lesser time limits are defective, such defective notice has 
exerted no practical effect on the time period within which 
the veteran could submit evidence.  

In May 2002, the veteran stated that all evidence has been 
submitted, and he requested that the VA continue to process 
his claim.  He again acknowledged in October 2002 that he had 
no other information to prove his claim.  Accordingly, the 
Board finds the error in notice pertaining to the 30 day 
suggested time limit within which the veteran should submit 
evidence set forth in the April 2002 RO letter to be 
nonprejudicial error under the specific facts of this case.  
See 38 U.S.C.A. 7261(b) (Court of Appeals for Veterans Claims 
shall take due account of the rule of prejudicial error).
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by April 2002 and November 2002 letters and asked him 
to identify all medical providers who treated him for a back 
injury or disability.  The RO has obtained all identified 
evidence.
 
In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).
 
Here, the veteran received medical examinations upon entering 
the service in 1943, and upon discharge from the service in 
1946.  The service medical records are negative for any 
findings relating to a back injury or disability.  The 
veteran's separation examination in February 1946 included a 
normal clinical evaluation of the bones, muscles, and joints.  

The only post-service medical evidence on file relating to a 
back disability is dated in March 2002.  With no evidence of 
a back injury in the service medical records or in the post-
service records until 2002, the Board must conclude that a 
medical examination and opinion where the examiner would be 
asked whether there is a causal link between a current 
diagnosis and service medical records that contain no 
suggestion of the disability, would require the examiner to 
render an opinion that would be purely speculative.  As such, 
a medical examination is not necessary in deciding the claim 
for service connection for a back injury.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
     
As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records, to include a report of 
a February 1946 discharge examination, reveal no findings 
relating to a back injury or disability.  The separation 
examination included a normal clinical evaluation of the 
spine (including the bones, muscles, and joints).  
 
In March 2002, a biopsy of the veteran's lower back was 
taken.  In August 2002, the veteran was assessed as having 
chronic lower back pain. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The Board acknowledges the veteran's testimony that he fell 
off of an aircraft carrier and into the ocean, and that the 
incident caused him to experience back pain.  However, the 
Board finds the service medical records, to include records 
associated with his service discharge examination, indicating 
that he did not have and had never had any problems with his 
back to be more probative on this factual matter.  The 
service personnel records indicate that the veteran was a 
heavy truck driver and chauffer while on active duty; there 
is no indication of any medals or decorations evincing combat 
duty.  Thus, the provisions pertaining to combat veterans 
found in 38 U.S.C.A. § 1154(b) are not applicable.  Even 
assuming that a back injury occurred, it is apparent that it 
was manifested by acute symptoms as the separation 
examination was normal and there is no indication of a back 
disability until decades after service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board finds that, with no indication of a back injury or 
disability during service or for more than  56 years 
thereafter, and in the absence of any competent evidence 
suggesting that the veteran has a current back disorder 
related to service, service connection for residuals of a 
back injury is not warranted.  38 C.F.R. § 3.303.  

As to the veteran's lay contention that his current low back 
pain is caused by an in-service injury, the Board notes that 
as a lay person, he is not competent to offer opinions on 
causation, and that the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993).

 
As the preponderance of the evidence is against the claim for 
service connection for    residuals of a back injury, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The claim for service connection for residuals of a back 
injury is denied.


 
	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

